Name: Council Regulation (EC) No 1459/1999 of 24 June 1999 amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms
 Type: Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 Avis juridique important|31999R1459Council Regulation (EC) No 1459/1999 of 24 June 1999 amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms Official Journal L 168 , 03/07/1999 P. 0001 - 0005COUNCIL REGULATION (EC) No 1459/1999of 24 June 1999amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organismsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Article 47(1) of Council Regulation (EC) No 850/98 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(4) states that at the latest one year after the date of entry into force of that Regulation, the Council is to decide, on the basis of a proposal from the Commission, on the establishment of rules for the use of mesh size combinations to be applied on the date of application of that Regulation;(2) to ensure effective control, monitoring and enforcement of these rules for the use of mesh size combinations and of fishing voyages that cover more than one region or geographical area, mandatory use of the logbook should be extended to include fishing vessels that have hitherto been exempt from this obligation;(3) therefore, Articles 4 and 15 of Regulation (EC) No 850/98 should be revised;(4) Regulation (EC) No 850/98 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 850/98 is hereby amended as follows:(1) Article 4 shall be replaced by the following: "Article 41. For each of the regions or geographical areas mentioned in Annexes I to V, and depending where applicable on the time period, the target species for each range of mesh size are as defined in the relevant Annex.2. (a) The use, during any fishing voyage, of any combination of towed nets of more than one range of mesh size shall be prohibited,- within the totality of Regions l and 2 except Skagerrak and Kattegat, and depending where applicable on the time period, unless the mesh sizes of such nets used are in compliance with no more than one of the permitted combinations of mesh size ranges laid down in Annex VIII, and- within Region 3 except ICES Division IXa east of longitude 7 ° 23' 48" W unless the mesh sizes of such nets used are in compliance with no more than one of the permitted combinations of mesh size ranges laid down in Annex IX.(b) Within each of the regions or geographical areas mentioned in Annexes III, IV, and V, and depending, where applicable, on the time period, the use, during any fishing voyage, of any combination of towed nets of the mesh size ranges specified in the relevant Annex shall be allowed.(c) Masters of fishing vessels who during any fishing voyage do not complete a logbook in accordance with the provisions of Article 6 of Regulation (EEC) No 2847/93 shall not use during that voyage any combination of towed nets of more than one range of mesh size within Community fishing waters. This requirement shall not apply to fishing voyages within Community fishing waters in Regions 4, 5 and 6.(d) Vessels may carry on board during any fishing voyage any combination of towed nets of mesh size ranges which do not comply with the conditions laid down in subparagraphs (a) or (b), provided that all such nets are lashed and stowed in accordance with the provisions of Article 20(1) of Regulation (EEC) No 2847/93. Any towed net which is not lashed and stowed in accordance with the aforementioned provisions shall be considered to be in use.(e) Whenever more than one net is towed simultaneously by a fishing vessel or by more than one fishing vessel, each net shall be of the same mesh size range.(f) The use of any towed net of mesh size:- less than 16 mm shall be prohibited in Region 3 except ICES Division IXa east of longitude 7 ° 23' 48" W,- less than 40 mm shall be prohibited in ICES Division IXa east of longitude 7 ° 23' 48" W,- less than 20 mm shall be prohibited in Regions 4 and 5,- less than 45 mm shall be prohibited in Region 6.3. Masters of fishing vessels who do not complete a logbook in accordance with the provisions of Article 6 of Regulation (EEC) No 2847/93 shall not, during any fishing voyage, fish in more than one of the regions or geographical areas mentioned in Annexes I to V. This requirement shall not apply to vessels which, during any fishing voyage, use only towed nets of mesh size equal to or greater than 100 mm.4. (a) For each fishing voyage during which any combination of towed nets of more than one range of mesh size is used, landings shall be prohibited whenever:(i) the catches are taken in Regions 1 or 2 except for the Skagerrak and Kattegat and any one of the nets used is of mesh size equal to or greater than 100 mm , unless the percentage composition of the catches retained on board is in compliance with the relevant conditions laid down in Annex X(A); or(ii) the catches are taken in the Skagerrak and Kattegat and any one of the nets used is of mesh size equal to or greater than 90 mm, unless the percentage composition of the catches retained on board is in compliance with the relevant conditions laid down in Annex X(B); or(iii) the catches are taken in Region 3 except for ICES Division IXa east of 7 ° 23' 48" W and any one of the nets used is of mesh size equal to or greater than 70 mm, unless the percentage composition of the catches retained on board is in compliance with the relevant conditions laid down in Annex XI(A); or(iv) the catches are taken in ICES Division IXa east of 7 ° 23' 48" W and any one of the nets used is of mesh size equal to or greater than 55 mm, unless the percentage composition of the catches retained on board is in compliance with the relevant conditions laid down in Annex XI(B);(b) Otherwise, the percentage composition of catches taken by each range of mesh size used, within each of the areas mentioned in Annexes I to V, and retained on board shall be in accordance with the corresponding conditions laid down in the relevant Annex.5. (a) The percentage of target species and of other species shall be obtained by aggregating all quantities retained on board, or transshipped, of target species and other species as set out in Annexes I to V.(b) However, detailed rules for obtaining the percentage of target species and of other species retained on board when these have been taken by a net or nets towed simultaneously by more than one fishing vessel, shall be drawn up in accordance with the procedure laid down in Article 48.6. Before 31 May 2001, Member States will report to the Commission on the application of the conditions laid down in this Article, Article 15 and relevant Annexes. On the basis of these reports, the Commission shall submit appropriate proposals. The Council shall decide, on the basis of any such proposal, before 31 October 2001."(2) Article 15 shall be replaced by the following text: "Article 151. Quantities of marine organisms caught in excess of permitted percentages specified in Annexes I to VII, X and XI may not be landed but shall be returned to the sea prior to each landing.2. At all times during a fishing voyage, and following sorting of the catch, the percentage of target species as defined in Annexes I to VIl retained on board shall be at least half of the minimum percentages of the target species referred to in the said Annexes.3. Masters of fishing vessels who are required to complete a logbook shall ensure that after the first 24 hours of a fishing voyage has expired, the minimum percentage of target species as set out in Annexes I to VII, X and XI shall be met at the time of each completion of the logbook, in accordance with conditions laid out in Article 6 of Regulation (EEC) No 2847/93.4. Whenever, during a fishing voyage, a vessel newly enters any of the regions or geographical areas mentioned in Annexes I to V, the minimum percentage of target species, as set out in Annexes I to VII, X and XI, caught and retained on board from the region or geographical area previously fished during this voyage shall be met within two hours."(3) Annex X shall be replaced by the following: "ANNEX XA. CONDITIONS FOR USE OF CERTAIN COMBINATIONS OF MESH SIZE IN REGIONS 1 AND 2, EXCEPT SKAGERRAK AND KATTEGAT1. Mesh size combination: 16 to 31 mm + &gt; = 100 mmThe catch retained on board or landed shall consist of at least 50 % of any mixture of shrimps and common prawns (Pandalus montagui, Crangon spp. and Palaemon spp.).2. Mesh size combination: 32 to 54 mm + &gt; = 100 mmThe catch retained on board or landed shall consist of at least 20 % of any mixture of shrimps and prawns (Crangon spp., Pandalus spp., Palaemon spp., Parapenaeus longirostris);orthe catch retained on board or landed shall consist of at least 50 % of any mixture of those marine organisms indicated in Annex I as the target species for mesh sizes between 32 and 54 mm, with the exception of shrimps and prawns (Crangon spp., Pandalus spp., Palaemon spp., Parapenaeus longirostris) and of no more than 15 % of any mixture of the species marked in Annex I with the symbol "y".3. Mesh size combination: 70 to 79 mm + &gt; = 100 mmThe catch retained on board or landed shall consist of at least 10 % of any mixture of those marine organisms indicated in Annex I as the target species for mesh sizes between 70 and 79 mm.4. Mesh size combination: 80 to 99 mm + &gt; = 100 mmThe catch retained on board or landed shall consist of at least 50 % of any mixture of those marine organisms indicated in Annex I as the target species for mesh sizes between 80 and 99 mm.B. CONDITIONS FOR USE OF CERTAIN COMBINATIONS OF MESH SIZE IN SKAGERRAK AND KATTEGATMesh size combination &lt; = 89 mm + &gt; = 90 mmThe catch retained on board or landed shall consist of at least 10 % of any mixture of those marine organisms indicated in Annex IV as the target species for mesh sizes between 70 and 89 mm."4. Annex XI shall be replaced by the following: "ANNEX XIA. CONDITIONS FOR USE OF CERTAIN COMBINATIONS OF MESH SIZE IN REGION 3, EXCEPT ICES DIVISION IXa EAST OF LONGITUDE 7 ° 23' 48" W1. Mesh size combination: 16 to 31 mm + &gt; = 70 mmThe catch retained on board or landed shall consist of at least 40 % of any mixture of shrimps (Pandalus montagui, Crangon spp. and Palaemon spp.) and swimming crab;orThe catch retained on board or landed shall consist of at least 70 % of any mixture of those marine organisms indicated in Annex II as the target species for mesh sizes between 16 and 31 mm, with the exception of shrimps (Pandalus montagui, Crangon spp. and Palaemon spp.) and swimming crab.2. Mesh size combination: 32 to 54 mm + &gt; = 70 mmThe catch retained on board or landed shall consist of at least 70 % of any mixture of those marine organisms indicated in Annex II as the target species for mesh sizes between 32 and 54 mm, with the exception of shrimps and prawns (Pandalus spp., Crangon spp. and Palaermon spp.).3. Mesh size combination: 55-59 mm + &gt; = 70 mmThe catch retained on board or landed shall consist of at least 20 % of any mixture of shrimps and prawns (Pandalus spp., Crangon spp., Palaemon spp., Aristeus antennatus, Aristaeomorpha foliacea, Parapenaeus longirostris);orThe catch retained on board or landed shall consist of at least 60 % of any mixture of those marine organisms indicated in Annex II as the target species for mesh sizes between 55 and 59 mm , with the exception of shrimps and prawns (Pandalus spp., Crangon spp., Palaemon spp., Aristeus antennatus, Aristaeomorpha foliacea, Parapenaeus longirostris).4. Mesh size combination: 60 to 69 mm + &gt; = 70 mmThe catch retained on board or landed shall consist of at least 60 % of any mixture of those marine organisms indicated in Annex II as the target species for mesh sizes between 60 and 69 mm.B. CONDITIONS FOR USE OF CERTAIN COMBINATIONS OF MESH SIZE IN ICES DIVISION IXa EAST OF LONGITUDE 7 ° 23' 48" WMesh size combination 40-54mm + &gt; = 55 mmThe catch retained on board or landed shall consist of at least 50 % of any mixture of those marine organisms indicated in Annex III as the target species for mesh sizes between 40 and 54 mm."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 24 June 1999.For the CouncilThe PresidentJ. TRITTIN(1) OJ C 11, 15.1.1999, p. 9.(2) OJ C 177, 22.6.1999.(3) OJ C 138, 18.5.1999, p. 23.(4) OJ L 125, 27.4.1998, p. 1.